37 F.3d 1492NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Alvin Dale BARNER, Petitioner Appellant,v.WARDEN, BUCKINGHAM CORRECTIONAL CENTER, Respondent Appellee.
No. 93-6909.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 26, 1994Decided:  October 6, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-92-1440-AM)
Alvin Dale Barner, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before WILKINSON, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Appellant argues that errors of state law after his conviction entitle him to habeas corpus relief.  A federal court may not issue the writ on a perceived error of state law in post-conviction proceedings.   Bryant v. Maryland, 848 F.2d 492, 493 (4th Cir.1988).  As to Appellant's other assignments of error, considering the evidence in the record, we cannot find a reasonable probability that the outcome in the criminal proceeding would have been different but for those alleged defects.   See Strickland v. Washington, 466 U.S. 668 (1984);   Jackson v. Virginia, 443 U.S. 307 (1979).  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED